Appellant, while represented by counsel, signed a written plea
                agreement and pleaded guilty following the district court's canvass of his
                understanding of the agreement and the penalties associated with the
                charges. See Crawford, 117 Nev. at 722, 30 P.3d at 1126 (discussing the
                presumption of validity when a guilty plea is entered into on the advice of
                counsel and concluding that a thorough plea canvass coupled with a
                detailed written plea agreement supports a finding that the plea was
                entered into voluntarily, knowingly, and intelligently). While appellant
                contends that he merely delivered memorized answers to the district
                court's canvass, as provided to him by counsel, this assertion is belied by
                the record. Appellant was actively engaged in the dialogue; he raised a
                question as to sentencing, and the district court clarified the possible
                sentencing parameters as well as the fact that the court was not bound by
                the sentencing stipulation. We perceive no abuse of discretion by the
                district court in denying appellant's presentence motion to withdraw his
                guilty plea.
                               Second, appellant claims that the district court improperly
                participated in the plea agreement by stating that it would, absent
                extraordinary circumstances, follow the sentencing stipulation. This
                comment came as the district court performed its canvass of appellant,
                after a deal had been struck and the guilty plea agreement signed. In
                Cripps v. State, 122 Nev. 764, 770-71, 137 P.3d 1187, 1191 (2006), on
                which appellant relies, we held that any judicial participation in the
                formulation of a plea agreement, save for an indication by the court if it is
                inclined to follow a particular sentencing recommendation, is prohibited.
                The district court did not participate in the formulation of the plea
                agreement but merely clarified the sentencing parameters for appellant

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) I947A
                and stated its intention to follow the sentencin g stipulation absent
                extraordinary circumstances, all occurrin g after plea ne gotiations had
                been finalized. We discern no error b y the district court in this re gard.
                             Third, appellant contends that he received ineffective
                assistance of counsel when trial counsel failed to file a written motion to
                withdraw the guilty plea. We have consistentl y declined to consider
                ineffective-assistance-of-counsel claims on direct appeal unless the district
                court has held an evidentiary hearing on the matter or an evidentiar y
                hearing would be needless. See Pellegrini v. State, 117 Nev. 860, 883, 34
                P.3d 519, 534 (2001). As neither exception exists here, we decline to
                address this claim.
                             Having considered appellant's claims and concluded that he is
                not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.



                                                           °98                       J.
                                                    Gibbons


                                                                 Lit   1VA3          J.
                                                    Douglas


                                                                                     J.
                                                    Saitta


                cc: Hon. David B. Barker, District Jud ge
                     Osvaldo E. Fumo, Chtd.
                     Attorney General/Carson Cit y
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       3
                                                                                     =MM;IMENIENINE II MI